IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00260-CV

            ESTATE OF MIRIAM MAE PHARRIS, DECEASED



                              From the County Court
                                Hill County, Texas
                               Trial Court No. 14,170


                                       ORDER

      Appellant’s Opposed Motion for Leave of Court to Amend Appellant’s Reply Brief

is granted. Appellant’s amended reply brief is due July 17, 2018.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed July 18, 2018